Exhibit 10.1

 

AMENDMENT TO LOAN AGREEMENT

(NORTHERN LIGHTS ETHANOL, LLC)

 

U.S. BANK NATIONAL ASSOCIATION (“Lender”), and NORTHERN LIGHTS ETHANOL, LLC, a
South Dakota limited liability company (“Borrower”), by this Amendment to Loan
Agreement (this “Amendment”), hereby agree to amend the terms of “Schedule V”
which is attached to and incorporated into the “Loan Agreement” between them
dated the 11th day of July, 2001, as follows:

 

WHEREAS, the parties have determined that the definition of “Working Capital”
contained in Schedule V is no longer accurate and should be amended.

 

NOW THEREFORE, Schedule V of the Loan Agreement is amended as follows:

 

Amendment Section 1. The following sentence is added at the end of the
definition of “Working Capital”:

 

For purposes of this definition “current assets” includes that amount of
principal which at the date Working Capital is calculated is available for
advance to Borrower under the $5,000,000.00 Revolving Promissory Note dated
January 1, 2003 (including any renewal or replacement of such Note); provided
that on such date Borrower would be entitled to have such additional amount
advanced under the terms of such Note.

 

Amendment Section 2. This Amendment is effective January 1, 2003. This Amendment
shall be interpreted consistently with the terms of the Loan Agreement; however
to the extent there is a conflict in the provisions of the Loan Agreement and
this Amendment, the terms of this Amendment shall control. Any capitalized terms
not defined herein shall have the definition given such term in the Loan
Agreement.

 

IN WITNESS WHEREOF, the parties have entered into this Amendment effective as of
the 22nd day of June, 2004.

 

 

NORTHERN LIGHTS ETHANOL, LLC

 

 

 

 

 

By:

/s/ Delton Strasser

 

 

 

 

Delton Strasser

 

 

 

Its:

Chairman of the Board

 

 

 

 

U.S. BANK NATIONAL ASSOCIATION

 

 

 

 

 

 

 

By:

/s/ Carl Johnson

 

 

 

Carl Johnson

 

 

Its:

Assistant Vice President

 

--------------------------------------------------------------------------------